Citation Nr: 0508038	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to December 
1960.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

The veteran originally requested a hearing before the Board.  
However, he withdrew his request for a hearing in October 
2003.  See 38 C.F.R. § 20.702(e) (2004).  


FINDING OF FACT

A low back disorder did not have its onset during active 
service or within one year of the veteran's separation from 
service and did not result from disease or injury in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records show emergency 
treatment in December 1959 after an auto accident.  The 
veteran reported hitting his left shin on the seat and 
complained of lumbar back pain.  An examination showed 
abrasion and contusion of left pretibial area.  There were no 
other abnormalities noted, and an x-ray of the lumbar spine 
was negative.  The diagnosis was abrasion and contusion of 
the left pretibial area.  

The veteran's separation physical examination in November 
1960 did not note any back problems.  Clinical evaluation of 
the spine was normal.  

The veteran's outpatient records from Dr. Larry Frank, dated 
from May 1993 to July 1997, noted low back pain caused by a 
kidney stone in May 1993.  In subsequent treatment notes in 
June and July 1993, the veteran reported his low back pain 
was gone following the removal of the kidney stone.  

Other medical evidence associated with the claims file 
includes outpatient records from Dr. Thomas Winkler, dated 
from January to July 2000; Family Medical Center of Garland 
dated in November 2003; and a letter dated in April 2004 from 
Medical Information Bureau (MIB), reporting insurance-related 
testing results from June 1997, August 1999, and May 2003.  
None of these records contain pertain to a low back disorder.  

The claims file also contains the veteran's VA treatment 
records dated from September 2001 to December 2002, which 
show that he was seen in September 2001 with complaints of 
back pain for the previous six months.  At that time, he 
stated his belief that his symptoms were related to an in-
service injury.  Spine examination did not show any vertebral 
tenderness, and he was assessed as having intermittent back 
pain.  VA outpatient records also show subsequent complaints 
of low back pain.  

In March 2002, the veteran stated that his back problem was 
due to traumatic arthritis from an in-service auto accident.  
He said a VA doctor told him that he had traumatic arthritis 
"probably onset by this accident."  The veteran noted 
having had a slight back problem all his life, which had 
progressed to being a nagging problem.  He first noticed it 
in the early 1960s when taking an employment examination, 
when a radiologist told him that he had a permanent low 
back/spine problem.  He also reported seeing Dr. Paige Bayoud 
in the 1960s for his back because he could not get up or down 
for several days.  

In September 2002, a routine VA outpatient examination showed 
that the veteran's back was nontender to percussion.  There 
was minimal tenderness, upper coccyx, without duplicating 
pain complaint when pressure was applied.  He was diagnosed 
with back pain.  In December 2002, the veteran reiterated 
having had back pain on and off all his life but thinking it 
was just soreness from everyday activity.  He also noted 
having had his current pain since approximately July 2001.  

In a May 2003 VA low back examination, the veteran did not 
have any sensory complaints with his back, and had not been 
incapacitated due to back pain at any time in the past year.  
Lumbosacral spine x-rays showed lumbosacral spondylosis with 
degenerative disk L4-L5, minimal retrolisthesis of L5 over 
S1, and facet joint arthropathy L4-S1.  The vertebrae were of 
normal height.  The veteran was diagnosed with degenerative 
joint disease and degenerative disk disease of the lumbar 
spine with mild back pain, with subjective increase in 
symptoms.  

In an August 2003 addendum to the VA examination report, 
following a review of the veteran's claims file, the same VA 
examiner noted the veteran's in-service auto injury appeared 
to have been minor.  The examiner stated the veteran's in-
service back strain resulting from the auto accident was a 
muscular injury, and it was less likely than not that the 
veteran's current degenerative disc disease was related to 
the in-service injury.  This was further corroborated by the 
absence of a back injury on the veteran's discharge physical 
examination.  

In October 2003, the veteran wrote the physicians at the VA 
Medical Center in Dallas advised him verbally that his back 
problem was probably caused by an old injury.  

In December 2003, the veteran wrote that at approximately age 
27, he started to have slight backaches.  He said he woke up 
one day and could not get out of bed, was treated by Dr. 
Bayoud, and was "down for three days."  He said he told Dr. 
Bayoud about the in-service auto accident and Dr. Bayoud 
suggested that he might want to go to a VA medical center for 
treatment.  

In statements received in March 2004 and June 2004, the 
veteran referred to a "similar claim" being approved for VA 
disability compensation.  

In August 2004, the veteran stated he was attempting to 
contact the company whose radiologist told him in the 1960s 
that he had a spinal injury.  He also reported trying to 
contact Drs. George and Paige Bayoud but not getting a reply.  

In an October 2004 contact, Dr. George Bayoud said he was 
retired and no longer had any medical records.  His brother, 
Dr. Paige Bayoud, had been deceased for many years and Dr. 
George Bayoud did not know what happened to those records.  
Also in October 2004, the veteran stated he had attempted to 
get records of treatment at Garland Medical Center, but those 
records were no longer available.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in March 2002 and December 2003, 
which informed him of the requirements to successfully 
establish service connection, advised him of his and VA's 
respective duties, and asked him to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of the March 2002 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains the veteran's service medical records, 
treatment records from the Dallas VA Medical Center, and 
additional post-service records.  VA also attempted to obtain 
records from the Garland Medical Center and Drs. George and 
Paige Bayoud, but those records are no longer available.  The 
veteran stated that he was in contact with the employer that 
gave him a physical in the 1960s and would try to obtain 
those records; however, he did not provide any such records.  
He has not indicated the existence of additional relevant 
records that the RO failed to obtain.  To the contrary, he 
stated in March 2004 that he had no further evidence to 
submit.  Thus, VA has assisted the veteran to the extent 
possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
examination in May 2003.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


B.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection for chronic disease, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claim for service connection for a 
low back disorder.  

In this case, the veteran's service medical records show an 
auto accident in December 1959, with the veteran complaining 
of lumbar back pain.  However, an x-ray of the lumbar spine 
was negative.  There are no follow up treatment records 
regarding the veteran's back and his discharge physical 
examination report is negative for any back problems.  The 
evidence of record does not show any complaints of or 
treatment for a low back disorder until September 2001, more 
than 40 years after service, when the veteran was seen at the 
Dallas VA Medical Center for back pain.  

There is also no competent medical evidence indicating that 
the veteran's current low back disorder had its onset during 
active service or is related to any in-service disease or 
injury, including the December 1959 auto accident.  To the 
contrary, the VA examiner in August 2003 concluded that it is 
less likely than not that the veteran's current degenerative 
disc disease was related to the in-service injury.  After 
reviewing the veteran's claims file and service medical 
records, the examiner noted the 1959 accident injury appeared 
to have been minor.  The examiner also noted that his 
conclusions were corroborated by the absence of any notes 
regarding back injury on the veteran's discharge examination.  

The Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
there is no competent medical evidence contradicting the VA 
examiner's opinion.  The examiner reviewed the claims file 
and his opinion is detailed and clearly explained.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Again, the veteran's post-service medical records prior to 
2001 and report of his discharge physical are negative for 
any complaints of or treatment for a low back disorder.  No 
chronic disability, including arthritis, was shown in service 
or within the one year period following service.  

The veteran has asserted that his disability is due to his 
military service, and specifically due to an in-service 
automobile accident.  However, there is no medical evidence 
to support this assertion and there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The veteran has also stated that both a private doctor in the 
1960s and a VA physician have told him that his low back 
disorder was caused by an old injury.  However,  the 
connection between what a physician said and a layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  Further, the 
veteran's VA treatment records from the Dallas VA Medical 
Center do not contain such an opinion.  

Finally, the veteran has asserted that VA has approved a 
"similar claim" in a different case.  However, each claim 
is decided based on its specific facts, and the Board is 
obligated to follow the applicable statutes and regulations.  
See 38 U.S.C.A. § 7104(c).

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for a low back 
disorder.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  
The Board regrets that a more favorable determination could 
not be made in this case.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


